_ Case 5:17-cr-20521-.]EL-APP ECF No. 22 filed 1'1/14/18 Page|D.57 Page 1 of 25 '

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

United States of America,

Plaintiff,
V.

D-l, Michael A. Berenson,

Defendant.

No. 17-20521
H¢n, Judith E. Levy

Offenses:
Count 1: 18 U.S.C. § 2252A(g)

Maximum Penalties: _
Minimum of 20 years in prison
Maximum of Life in prison

Supervised Release:~
1V.[inimum 5 years

Maximum Life

Maximum Fines:
$250,000

 

Rule 11 Plea Agreement

 

. Pursuant to Rule 11 of the ~Federal Rules of Criminal Procedure,

defendant Michael Berens_on and the government agree as folloWs:

CaSe 5217-Cr-20521-.]EL-APP ECF NO. 2'2 filed 11/14/18 Page|D.BS Page 2 Of 25

1. Guilty Plea
A. k Count of Conviction
Defendant Will enter a plea of guilty to Count 1 of the Indictment,
Which charges: child exploitation enterprise, in violation of 18 U.S.C.
§ 2252A(g). ` d
B., Elements of Ofl"ense
The elements of Cou_nt 1_child exploitation enterprise_are:
1. The Defendant violated provisions of Chapter 1110 and
4 Chapter 117 . of the United` States _Code, - including
production of child 1 pornography and coercion and
enticement of a minor;
2. The violations vvere part of a series of felony violations
constituting three or more separate incidents;
3. The series of violations involved-more than one victim;
4. The Defendant committed the violations in concert,With at v

least three other individuals

Page 2 o`f 20

#Case 5:17-cr-20521-.]EL-APP ECF No. 22 filed 11/14/18 Page|D.59 Page 3 of 25

C. Factual Basis for Guilty Plea

The following facts are a sa#`iclent and accurate basis for defendant’s
guilty plea:

From at least _J anuary of 2012 to November 1, 2014, the Defendant
Was a part of a group of individuals that Worked together, using the
internet, With the goal and common objective of-enticing minor females to -_
produce child pornography via Web camera on a chatroom-based Website
‘ (referred to as “Website A” forl purposes of this plea agreement). The
group pretended to be teenage boys or`girls, used fake monikers to identify
themselves, targeted victims on various social media platforms, recruited
the victims to chatrooms- on Website A,` Worked together to pressure
victims to engage in masturbation in the chatrooms, recorded that
activity, and shared recordings With each other.

There Were more than eight to ten core members of the group,
including Defendant Michael ` Berenson. v During the Defendant’s
membership in the group, there Were never less than six group members

Working in concert to accomplish the group’s common objective

Page 3 of 20

Case 5;17-cr-20521-.]EL-APP ECF No. 22 filed -11/14/18' Page|D.€O' P.age 4 of 25

T_o communicate With each other, the group members, including the
l Defendant, Would use What they called “base” chatroom(s)' that Were
passWord protected on'. Website A. In these base chatrooms, the
l ldefendant and the other group members Would organize and strategize
about hoW they Were going to convince minor females to produce child
t pornography Once the minor females Were on_Website A, the Defendant l
and the other group members Would Work together to convince them to
perform various sexual acts on vveb camera. The group members Would
v lie to the girls about their identities, pretending to be teenage boys or girls '
and using fake usernames.

Eac_h group member had at least one role, although at times a group
t member Would play more than one role or switch from one role to another.
For example, the group had “hunters”, “talkers,” “loopers,” and
“Watc`hers.” The “hunters” visited social media Websites commonly used
by the minor victims to interact With the minors. They Were in charge of
convincing the girls to log-on to Website A. They provided the girls With
links to specific chatrooms that they or another group member Would

create on Website A.1 Once the minors logged-on to Website A, the
4 Page 4 of 20

Case 5:17-cr-20521-.]EL-APP ECF No. 22 filed 11/14/18 Page|D.Gl Page 5 of 25

4“talkers” took over the primary job of conversing With them. `Talkers
asked the minors to do “dares” Which escalated into sexual activity. If a
minor became suspicious of the members in a chatroom or Was reluctant
to engage in sexual activity, then the “loopers”' Would play a previously
recorded video of a minor actively dchatting_ and performing sexually
explicit conduct in a chatroom. The “looper” pretended to be the minor in
the video. The “looper” played the video or “loop” of a minor engaged in-
sexual activity in order to entice the minor in the chatroom to engage in
the same sexually explicit lactivity. Finally, “Watchers” in the group
Watched the users coming and going from the chatroom.

The Defendant and the other group members Would record the girls
they enticed to come to Website A engaging in the lascivious display of the
genitals, masturbation, and other sexual acts. The Defendant saved the
videos he recorded of the minor females on his computer. The Defendant
Was primarily a “talker” on Website A, although he played other roles as
vvell. He primarily used the username “QUAGMIRE” on Website A. One

of his other fellow group members Went by the usernames “WINTER” and

Page 5 of 20

Case 5:17-cr-20521-.]EL-APP ECF No. 22 filed 11/14/18 Page|D.62 Page 6 of 25

“NIETZI.” This group member resided in the ;‘Eastern District of
Michigan for the duration of the group’s activity on Website A.

_ The Defendant helped convince numerous minor female victims to
produce child pornography on Website A. He recorded thousands of
different minor female victims producing child pornography on Website

A. SpecificaHy, the Defendant conspired with other group members in
l order to entice MV-l, MV-Z, and MV-7, among others, to produce child
pornography during the course of the child exploitation enterprise.

MV-l, a child who was 14 years old when she Was firstexploited by
the group and who resides in Louisiana, was directed and encouraged to
engage in masturbation and _the lascivious display of the genitals on web z
camera by Defendant and his fellow group members on at least a dozen
occasions. For _ example, at the group members’ -direction, MV-l
masturbated, live streaming on web camera, d on November 19, 2012.
Berenson and others in the group recorded that activity. Berenson
recorded multiple other videos of 'MV -1 engaged in masturbation on

Website A after he and other group members enticed her to do so.

Page 6 of 20

Case 5:17-cr-20521-.]EL-APP ECF No. 22 filed 11/14/18 Page|D.GS Page 7 of 25

MV-2, a child who was 13 years old when she was first exploited by
the group and who resided in Louisiana during the scope of ‘ her
exploitation, was directed and encouraged to masturbate on web camera
v in Website A chatrooms by Defendant and his fellow group members on

numerous occasions, For example, at Berenson and the group members’
direction, on November 12, 2012,,MV~2 masturbated-, live streaming on
web _ camera. Defendant personally n recorded MV-2 engaged in
ll masturbation and the lascivious display of the genitals after the group
enticed her to do so on this date and on several other dates.

MV-7, a minor female who Was 12 years old at the time she was first
exploited, was directed and encouraged _to engage in masturbation and
the lascivious display of the genitals on web camera .in Website A
chatrooms by the Defendant and his fellow group members on numerous
v occasions. According to the'Defendant, he recorded her engaged in this
activity after he and other group members enticed her to do so on at least `
ten different occasions. l

Beyond the specific victims mentioned above, Defendant

acknowledges participating in the sexual exploitation, or attempted
Page 7 of 20 '

_ Case 5:17-cr-20521-.]EL-APP ECF No. 22 filed 11/14/18 Page|D.64 Page 8 of 25

sexual exploitation, of hundreds of other minor females in chatrooms on
Website A. Defendant participated in this group from its inception in
2012 until this particular group ceased activity. He remained active on
Website A - targeting minors, directing them to engage in masturbation
and other sexual acts, and recording them engaged in such acts .- until
the execution of a search warrant at his residence on May 10, 2017.
2.' Sentencing Guideline Range l l
'A.‘ Standard of Proof
l The Court will find sentencing factors by a preponderance of the
evidence l l 1
B. Ag‘reed Guideline Rang‘e
There are no sentencing guideline disputes Except as provided
below, the parties recommend that Defendant’s guideline range is life
imprisonment, as set forth on the attached worksheets The mandatory
minimum sentence for the offense is 20 years or 240 months’

imprisonment

Page 8 of 20

Case 5:17-cr-20521-.]EL-APP ECF No. 22 filed 11/14/18 Page|D.65' Page 9 of 25

lf the Court finds:
a) 4 that lDefendant’s criminal history category is
higher than reflected on the attached worksheets,
or v y
n b) that the offense level should be higher because, i-
after pleading guilty, Defendant made any false
statement to .or withheld information from his
probation officer; otherwise demonstrated a lack of
` acceptance of responsibility for his offense(s); or
obstructed justice or committed any '_crime,
and if any such Ending results in a higher offense gravity score than '
calculated by the parties in the attached worksheets, the higher_offense
gravity score becomes the agreed-upon offense gravity score. If however,
the Court finds that Defendant is a career offender o`r an armed career
criminal, as defined under the sentencing guidelines or other federal law,
and that finding is not already reflected in the attached worksheets, this
paragraph does not authorize a corresponding increase in the agreed

vrange.

Page 9 of 20

Case 5:17-cr-20521-.]EL-APP ECF No. 22 filed 11/1.4/18 Page|D.66 Page 10 of 25

Neither party may take a position concerning the applicable
guidelines that is different than any position of that party as reflected in
the attached worksheets, except'as necessary to the Co'urt’s determination 1
regarding subsections 1) and 2), above.

C. Relevant Conduct

The Defendant, in concert with others, recorded these victims
producing child pornography after directing them to do so. And, he and 4
other group members strategized about how to get numerous-other minor
victims, some of whom did not ultimately produce child pornography, to 4
engage in sexually explicit conduct on Website A. The Defendant, in
` concert With others, lied about his age and identity in order to convince
the minor victims to engage in sexual activity. Sometimes, if a minor was
reluctant to engage in sexual activity, the Defendant would threaten them
to get them to engage in continued sexual activity. He did this at least
ten different times The Defendant did this at least ten different times
The Defendant coerced and enticed hundreds of minor victims between

the dates of January 1, 2012, and`l\/lay of 2017 .

Page 10 of 20

Case 5:17-cr-20521-.]EL-APP ECF No. 22 filed 11/14/18 Page|D.67 Page 11 of 25

` . 3. Sentence'

The Court Wi]l impose a sentence pursuant to 18'U.S,.C. § 3553, and
in doing so must consider the sentencing guideline range.

A. Imprisonment -

Pursuant to Federal' Rule of Crirninal Procedure 11(c)(1)(B), the
Government recommends that the sentence .of imprisonment be no more
than the high-end of the sentencing guideline range determined by
paragraph 2B. The Court must impose a sentence of imprisonment on
Count One of at least twenty (20) years

As of the date of this plea agreement, Defendant has pending
charges for possession of child pornography in King County Superior
Court in Seattle, Washington (Case No. 17 -1-_03445-9 SEA). In exchange
for his plea in this case, the King 'County Prosecutor’s ‘Office has agreed
to dismiss those charges after the Defendant is sentenced1 The parties

recommend that the Court factor in the time that the Defendant has been

 

' 1 The Govemment spoke to the prosecutor handling Berenson’s case, Cecelia _
Gregson, Who stated that the charges there will be dismissed (after Berenson is
sentenced here) in exchange for Berenson’s guilty plea pursuant to this Rule 11

agreement
~ Page 1 1 ~of 20 '

CaSe 5217-Cr-20521-.]EL-APP ECF NO. 22 filed 11/14/18 PagelD.68 Page 12 Of 25

in the primary custody of the state of Washington (where he has been
since May of 2017 ) in'fashioning a sentence. This recommendation does
' _ not impact the length of sentence the Government is permitted to seek at
sentencing l 7 l l

B. Supervised Release

A term of supervised release follows the term_ of imprisonment
There is no agreement as to the term of supervised release. But the Court
_must impose a term of supervised release on Count One of no less than `
five years The agreement concerning imprisonment described above in
'Paragraph 3A does not apply to any term of imprisonment that-results
from any later revocation of supervised release.

C. Special Assessment

Pursuant ~ to the Justice for Victims of Traflicking Act of 2015,
Defendant will pay a special assessment of $5,000.00. See 18 U.S.C. § _
3014§ l

D. Fines

There is no agreement as to fines

Page 12 of 20

Case 5:17-crd20521-.]EL-APP ECF No. 22 filed 11/14/18 `Page|D.GQ‘ Page 13 of 25

E._ ' Restitution

The Court shall order restitution to every identifiable victim of
Defendant’s offense. See 18 U,S.C. § 2259. Defendant agrees to pays
restitution in the amount of _$5,000 to any identified victim associated
with his conduct on Website A and/or his membership in the above-
described group from January of 2012 through May 10, 2017. The term
_“identified victim” means a victim whose identity is able to be discovered
or confirmed through diligent investigation by the time of sentencing
Any identified victim still maintains a right to request a larger amount of
restitution from the Court, but Defendant agrees to pay a minimum of
$5,000 per identified victim.
4. n SORNA/Adam Walsh Act

The Defendant understands that, by pleading guilty in this casez he
will be required to register as a sex offender. The Court, as a condition of _
- supervised release or probation, must order the defendant to comply with
all sex offender registration requirements under the Sex Offender l

Registration and Notiflcation Act and that, if applicable, Defendant must

Page 13 of 20

CaSe 5217-Cr-20521-.]EL-APP ECF NC-).‘22 filed 11/14/18 PagelD.?O Page 14 Of 25

register and keep registration current and accurate in each of the
following jurisdictions: the location lof residence; the location of
employment; and location of any school that defendant is attending The
Defendant understands that such information must be`updated not later
than three business days after any change. A~ failure to comply with these
and other obligations may subject the defendant to prosecution under _

federal or state law.

5. Forfeiture

As part of this agreement, pursuant to 18 U.S.C. § 2253(a)(3). and/ord
18 U.S.C. § 2428, Defendant agrees to forfeit his interest in the following
property: v l

1. Any visual depiction described in Title 18, United States Code,
Sections 2251, 2251A, or 2252, 2252A, 2_252B, or‘2260, or any
book, magazine, periodical, iilm, videotape, or other matter which
contains any such visual depiction, which was produced,
transported, mailed, shipped, or received in violation of these
Subsections;

2. His interest in, if any property, real or personal, constituting or
traceable to gross profits or other proceeds obtained as a result of
violations of Title 18, United States Code, Sections 2252A(a)(2)
and/or 2422(b); and

Page 14 of 20

Case 5:17-cr-20521-.]EL-APP ECF No. 22 filed 11/14/18 Page|D.71 Page 15 of 25

3. His interest in, if `any property,:real or personal, involved in the -
commission of violations of Title 18, United States Code, Sections
12252A(a)(2) and/or 2422(b).

In entering into this agreement with.respect to forfeiture, Defendant
expressly waives his right to have a jury determine the forfeitabi]ity of his
interest in the above-described property as provided by Rule 32.2(b)(4) of
the Federal Rules of Criminal Procedure. v

In entering into this agreement with respect to forfeiture, Defendant
knowingly, voluntarily, and intelligently waives any challenge to the 1
above-described forfeiture based upon the Excessive Fines Clause of the
Eighth Amendment to the United States Constitution.'

Defendant further waives the requirements of Federal Rules of
' Criminal Procedure 32.2 and 43(a) regarding notice of the forfeiture in the
charging instrument, announcement of the forfeiture at sentencing, and
incorporation of the forfeiture in the judgment.' Defendant acknowledges

that he understands that the forfeiture of the above-described assets is

part of the sentence that may be imposed in this case and waives any

Page 15 of 20

CaSe 521-7-C_r-20521-.]EL-APP ECF_NO. 22 filed 11/14/18 PagelD.72 Page 16 Of 25

failure by the court to advise him of this, pursuant to Rule 11(b)(1)(J), at
the time his guilty plea is accepted v

6. Use of Withdrawn Guilty Plea

If the Court allows the defendant to Withdraw his guilty plea for a
v “fair and just reason” pursuant to Fed. R. Crim. P. 11(d)(2)(B), defendant
waives his rights under Fed. R. Evid. 410, and the government may use
his guilty plea, any statement made under oath at the change-of-plea
hearing, and the factual basis statement in this plea agreement, against
him in any proceeding
7. Other Charg_es

lf the Court accepts this agreement, the government will dismiss
any remaining charges in this case against this`defendant.
8. Each Party’e Right to Withdraw from This Agreement

The _Government may withdraw from this agreement if the Court
finds the correct guideline range to be different than is determined by
Paragraph 2B. Defendant may withdraw from this agreement, and may

withdraw his guilty plea, if the Court decides to impose a sentence higher

Page 16 of 20

Case 5:17-cr-2.0521-.]EL-APP' ECF No. 22 filed 11/14/18 Page|D.?S Page 17 of 25

than the maximum allowed by Part 3. lThese are the only reasons for
which thel defendant may withdraw from this agreement,
` 9. Appeal Waiver
Defendant waives any right he may have to appeal his conviction.
. If the sentence*imposed does not exceed the maximum recommendation
allowed by Part 3 of this agreement, Defendant also waives any right he
may have to appeal his sentence. If the sentence imposed is within the
guideline range determined by Paragraph 2B the Government agrees not
to appeal the sentence, but retains its right-to appeal any sentence below
that range. Nothing in this waiver shall be construed to bar a claim of .
ineffective assistance of counsel,. provided that the defendant properly
raises such claim by collateral review under 28 U.S.C. § 2255.
10. Consequences of Withdrawal of `Guilty Flea or Vacation of
Conviction

If defendant is allowed to vwithdraw his guilty plea or if f any
conviction entered pursuant to this agreement is vacated, the Court shall,
on the government’s request, reinstate any charges that were dismissed

as part of this agreement, If additional charges are filed against defendant

Page 17 of 20

CaSe 5217-Cr-20521-.]EL-APP ECF NO. 22 filed 11/14/18 PagelD.74 Page 18 Of 25

within six months after the date the order vacating defendant’s conviction _
dor allong him to withdraw his guilty plea becomes final, which charges
relate directly or indirectly to the conduct underlying the guilty plea or to
any conduct reflected in the attached worksheets, defendant waives his
right to challenge the additional charges on the ground that they were not
filed in a timely manner, including any claim that they were filed after
the limitations period expired
11. Parties to~Plea Agreeme_nt
Unless otherwise indicated, this agreement does not bind any
government agency except the United States Attorney’s Office for the
Eastern District of Michigan.
12. Scope of Plea Agreement
This agreement, which includes all documents that it explicitly
incorporates, is the complete agreement between the parties This `
agreement supersedes all other promises, representations,
understandings and agreements between the parties concerning the
`subject»matter of this plea agreement that were made at any time before

the guilty plea is entered in court. Thus, no oral or written promises made

- Page 18 of 20

CaSe 5217-CI’-20521-.]EL-APP ECF NO. 22 filed 11/14/18 PagelD.75 Pege 19 Of 25

by the government to defendant or to the attorney for the defendant at
any time before defendant pleads guilty are binding except`to the extent
they have been explicitly incorporated into this agreement

Notwithstanding the previous paragraph, if defendanthas entered
into ~a proffer agreement in writing or a cooperation agreement in writing
with the government this plea agreement does not»supersede or abrogate
the terms of any such prior written agreement . 1

This agreement also does not prevent any` civil or administrative
actions against defendant or any forfeiture claim against any property,

by the United States or any other party.

[this part intentionally left blank] `

Page 19 of 20

  

Case 5:17-cr-20521-.]EL-APP ECF No. 22 filed 11/14/18 Page|D.76 Page 20 of 25

13. Acceptance of Agreement by Defendant

This plea offer expires unless it has been received, fully signed, in
the Office of the United States Attorney by 5: 00 p. rn. on June 20, 2018.
l ' The government reserves the right to modify or revoke this offer at any

time before defendant pleads guilty.

l\/latthew Schneider
United States Attorney

  
 

April N. Ru_sso
Kevin M. l\l[ulcahy ' ,
As_sistant United States Attorneys

atthew Roth .
Chief, Major Crimes Unit

l)ate: June 15, 2018

'By signing below, defendant acknowledges that he has read (or been read)
' this entire document understands it, and agrees to its terms He also
acknowledges that he is satisfied with his attorney’ s advice and
representation Defendant agrees that he has had a full and complete
opportunity t confer with his lawyer, and has had all of his questions

answered ` lawyer.

  

 

rJi Th as, _' l v '_ ' Michael Berensori '
A to ey for`l\/.[ichael Berenson Defendant

Date: .L/[./ L///<?/

Page 20 of 20

-Case 5:17-cr-20521-.]EL-APP ECF No. 22 filed 11/14/18 _ Page|D.?? Page 21 o_f 25

 

W@USWEWF-
l ` OFFENS_E l.EVEL

Defendant Michae| Berenson _ l District."Office Eastern District of Michigan

 

 

 

 

.Docket Nuinber 17`20521
_ Count Number(S) 1_ n U.S. Code Title & Section 18 ; USC'2252AlQ)
Guidelines Manaal Edition Used: 20_‘]§ (Nofe: The Worksheefs ore keyed fo fine November i, 2016 Gu`io'eiines A/jonuoi)

INSTRUCTlONS
Complete a separate Worksheet A for each count of conviction or as required in a situation listed at the bottom of Worksheet B.*
'Except£ons: Use only a single Worksheet A where the offense level for a group of closely related counts is based primarily on
aggregate value or quantity (see §3Dl.2(d))_or where a count of conspiracy, solicitation, or attempt is grouped With a substantive
count that Was the sole object of the conspiracy, _solicitation, or attempt (see §3D1.2(a) & (b)).

1. Offense Leve| (S`ee Ch_opferfvvo)
Enter the applicable base offense level and any specific offense characteiistics from Chapter Two and explain the
bases for these determinations Enter the sum in the box provided.

 

 

 

 

_ Guide|ine 7 - Descripfion Levei
§2G2.6 Chi|c| Exp|oitation Enterprise _ ' 35
§262.6(£)}(1) A victim had not attained the age of 12 years old
§2G.2.6(b)(4) Use of a computer 2

 

 

 

 

If the Chapter Two guideline requires application of a cross reference or other
reference, an additional WorksheetA may be needed for that analysis See __§lBl 5. gum 41

 

Eiiter the applicable section and adjustment lf more than one- section is applicable, -
list each section and enter the combined adjustment lf no adjustment is applicable, § 3A'l.'i(b) 2
enter “O”. -

 

 

 

 

3. Role in fhe`Offense Adjusimenfs (See Chcipierfhree. Porf B)
Eni;er the applicable section and adjustment lf more than one section is applicable,
list each section and enter the combined adjustment lf the adjustment reduces the § 351_1 4
offense level, enter a minus (-') sign in front of the adjustment lf no adjustment is _
applicable enter “0". ‘

 

 

 

 

j

_4_. _Obsfrucfion Adiusfmenfs (§ee_ Chcip_fe_rfhree Pciri C_}___ _ _
Enter the applicable section and adjustment if more than one section is applicable
list each section and enter the combined adjustment If no adjustment i_s applicable, §
enter “0”. `

 

 

 

 

`5. Acijusfed Offense Levei -
l Enter the sum of ltems 1-4. lf this Worksheet A does not cover all counts of conviction or situations -
listed at the bottom of Worksheet B, complete Worksheet B. Otherwise, enter this result on 47
Worksheet D, ltem 1. . '

 

 

 

 

 

 

/, Check here if all counts (inclading situations listed at the bottom of Worksheet B)* are addressed on this one
Worksheet A. lf so, no Worksheet B is used.

 

 

/ If the defendant has no criminal history, enter “l” here and on Worksheet D, Ite'm 4. No Worlrsheet C is used.

 

 

 

U;Si_$enfencing Cornm`ission Wori<sheefs (Novernber i, 2016]

 

 

CaSe 5:17-cr-20521-.]EL-APP ECF No. 22_ filed 11/14/18 PagelD.78 Page 22 of 25

c

 

 

  

ii'\i/C)ll`lié<§llil@[ll

! j ` oETERMiNiNG THE sENTENcE
[Poge l 014]

Defendant lVlichae_lBerenson _ _ Docket Number 17-2`0521

 

 

-1. __Adjusied _Olfer_is_e_ Le_v_el (Fro_`_m Worl<sl'ieei A _Qr_ Bl »
lf Worlrsheet B is required, enter the result from Worlisheet B, Item 9 Otherwise, ente1 the result

from Worksheet A, ltem 5. ~ 47

 

 

 

-2.. Accepicmce of Responslbiliiy {S_ee Cho pier Three Pori E)
_ Enter the applicable 1eduction of 2 01 3 levels lf no adjustment is applicable enter‘ 0”.

`3".` offense Lev`ei rural litem 1 less rem-21

 

 

4Crim1nc11 H7is7710ry Coiegory 1137er Worl<sheel A 01 Cl 7 ` ' " ' n
Enter the result from Worksheet C, ltem B, unless the defendant has no criminal history, and as
directed at the bottom of Worlcsheet A, no Worksheet C 1s used and “l" is entered here. . l

 

 

 

 

_5.` lTerrcrism; Cureer Ol‘fender, Criminol Live|lhood Armed Coreer Crlmind|: Repec_ii end Dun_gerous
Sex O|‘fender (See Ch`opierThree Pori A. end Cho|oi`er Four Pori B) 1 -

o. Oifense Level Toiol
Ii` the provision for Career Ofi`ender (§4]31.1), Criminal Livelihood (§4]31.3), Armed Career
Crim_ina_l (§4131. 4), or Repeat and Dangerous Sex Offender (§4B1.5) results m an offense level total 49
higher than ltem 3, enter the offense level total Otherwise, enter “N:'A”.

 

 

 

 

b. Criminol Hisiory Ccifegory _
li` the provision for Terrorism `(§ 3A1.4), Career OEender (§413 1.1),A1'med Career Criminal (§413 1.4),
or Repeat and Dangeious Sex Offencler (§4]31.5) results in a criminal history category higher than
ltem 4 enter the applicable criminal history category Otherwise, enter "N/A’.’.

 

 

 

 

l_ii_.m('=`vuldellne Ronge from Seniencing loble
Enter the applicable guideline range from Chapter Five, Part A, in months

 

l_ife ' 10

 

Z,_ _Resirlcted Guldeiine Ronge (.See Chopjer_ Fiye Pori 7C73) _ 7
lf the statutorily authorized maximum sentence or the statutorily required
` minimum sentence restricts the guideline range (Item 6) (see §§5G1. 1 and 5G1 2) 240 10 I_ife
enter either the restricted guideline range or any statutory maximum or minimum
penalty that would modify the guideline range Otherwise, enter “NIA”.

 

 

 

 

 

Check here if §5C1. 2 (Limitation on Applicability of Statutory Minimum Penalties 111 Certain Cases) and
18 U. S C. § 3553(e) “The Safety Valve" are applicable

 

 

5. 7 Undischcrrged Terrn of imprisonment Aniici_pciied Stoie Term of Imprisonmentl (Se_e §S'G`l .3]

 

lf the defendant is subject to an undischarged term of imprisonment or an anticipated state term of
imprisonment check this box. Below list the undischarged/anticipated term(s), the applicable section of
§5G1.3 and its direction or guidance as to whether_tlie instant federal sentence is to be imposed to run
concurrently or consecutively to the undischarged/anticipated term(s), and any sentence adjustment

 

 

 

 

 

 

/`

U.S. Serilencing Commission Worksheei‘s [November 1l 2016]

ease 5:17-¢r-20521-JEL-APP ECF No. 22 7 filed_.11/14/18 Pagelo.?e `Page~23 of 25

Worksheet D -- Determining the Sen’rence_ [Poge 2 of 4]

Defendant I\/Iichae| Berenson Docket Number 17.20521

§9, 's§nién`¢ing opn<‘m`s lse’e,=cmpfeir_;_&cze;._s_entenengi."_r._`qhigginst§,§;§@l;;_l:.(g);.e_nq§`<;1.1;»).._,~,_;-jf;_ji`-;'_; _.

 

Check the applicable box that corresponds to the Guideline Range entered in Item 6 or Item 7, if applicable

 

zone A (see §§53.1.1.‘(0)(1) &_5<:1.1(0_) s (b))

 

 

 

 

If checked, the following options are available:
'» Fine (See §§5C1.1(b_) & 5E1.2(a))
o “Straight” Probation (See §§5B1.l(a)(1) & 501.1(b))
o Imprisonment (See §5C1.1(a) & (c)(l))

 

zone s (see §§531.1(0)(2) & 5<:1.1(<:1) a (c))

 

 

 

_If checked, the minimum term moy be satisfied by:

 

o . Imprisonment (See §5Cl.l(a) & (c)(2))

'» Imprisonment of at least one month plus superi)ise_d release with a condition that
substitutes communityl confinement or home detention for imprisonment
(See §5Cl.1(c)(2)) ‘ - ' '

o Probation with a condition that substitutes intermittent confinem‘ent, community
confinement, or home detention for imprisonment (See §§BB 1.1(a)(2) and 501.1(c)(3))

\

 

'zorle c (see §5<:'1.1¢<;1) & (d))

 

 

 

If checked, the minimum term may be satisfied by:

 

- imprisonment (see §§cl.`l(a_) &'(d)(i))

.- Imprisonment of at least one-half of the minimum term plus supervised release
With a condition that substitutes community confinement or home detention for
imprisonment (See §501 l(d)(Z)) - '

 

lone D (See §5Cl .l'{cz) & (f)).

 

 

 

 

/ If checked, the minimum term is to be satisfied by a sentence of imprisonment

.._,_,._ _.._...,.... ,....,.. . .¢,... ,.. 4.. ...:_ __..._.'._ ...-.._..-.__._,,4..._..._..-.-_,._.~..

"1'6 `EEH§iH'§SF féi'r'r';"dffii`é"t$&'f`i`éii `iéé'é`j§:§é"i 2) "
If probation is imposed, the guideline for the length of such term of probation is: _(Check the applicable box)

 

 

At least one year, but not more than Eve years if the offense level total is 6 or greater.

 

 

 

 

No more than three years if the offense level total is 5 or less.

U.S. Sentencfng Commission Worksheeis (November l, 2016)

Caee 5:17-cr-20521-.]EL-APP ECF No. 22 filed 11/14/18 lF’<'ige|D.SO Page 24 of 25

Worksheet D - Deiermining the Sentence [Poige 3 of 4]

Defend;nt l\/|ichaelBerenson ` v ‘ Docke'tNumber 17_20521

§iif`So§éiii_i"se§i§Réiéd_§él_'(te"e`f§?§*§oi`.1}<5,`r~_i`d__5bi`.`21`)'""""""""""""""“"" " ""

u. ' imposition of cl Term of Supervised Re|ecise:

 

 

/ b Ordered because required by statute (See §5Dl.1(a)(1)).

 

Ordered because a sentence of imprisonment of more than one year is imposed (See §5D1.1(a)(2)).

 

 

ls not ordered although a sentence of more than one year is imposed, because it is not required by
statute and the defendant likely will be deported after imprisonment (See §5D1. l(c)).

 

 

 

 

Ordered because it may be ordered in any other case (See §5D1.1(b)).

 

b. Lengih of Term of Supervised Relecse

Gheck the Class of the Offense:

 

 

class A or B Fe_iony; Two to Five rear rem (see §5D1.2(a)(1))~

 

 

,Class C or D`Felony: One to Three Year rl‘erm (See §5D l.2(a)(2))\

 

 

Class E Felony_ or Class A Misdemeanor: One Ye`ar Term (See §5D1.2(a)(3))

 

 

/ If a statutorily required mandatory minimum term of supervised release for the offense impacts the
guideline range for the applicable Class o_f Oft`ense above, also check this box, and list the statutory
minimum term (See §5D1.2(c)): `

5

years mandatory minimum term of supervised release

 

 

 

 

lf an offense in 18 U. S. C. § 2332b(g)(5)(B) that resulted in, or created a foreseeable risk of, death or
serious bodily injury to another person; or if a sex offense, the term of supervised release will not be
less than the minimum term established above, and may be up to life (See §5D1.2(b)).

 

 

 

Policy Statement: If a sex oft`ense, the statutory maximum term of- supervised release is recommended

 

iiaesmuhon(see§ssii) " " `

 

a. lf restitution` is_ applicable, enter the amount Otherwise enter “N/A” and the reason:
5, 000 per identified victim

 

 

'b. Enter whether restitution is statutorily mandatory or discretionary:
Mandatory `

 

c. Enter whether restitution is by an order of restitution, or solely'as a condition of supervision Enter the
authorizing statute:

Order of restitution

 

U.S. Seniencing Commission Worksheets [November 1, 20| 6)

C&S€ 5;17-Cr-20521-.]EL-APP ECF NO. 22 filed 11/14/18 Page|D.Sl Page 25 Of 25

v Worksheet D - De`iermining the Sentence [Poge 4 of 41
Defend;nt |Viichael Berenson ' - Docket Number 17-20521 '
_-iéf_"r`,ines' _(_rii_e`e"\iidé`lihé§lii`dh§é'ipi.`Fihés\f'br~iiidividd'diji`béfénddhi;)?(See§§;"s`Ei'§_`2_')“ i

a. SpecicilFine Frovisions _ Mlnimum . Moxim'um

 

Check box if any of the counts of conviction is for a statute With
a special fine provision. (This does not include the general fine
provisions of 18 USC § 3571(b)(2) & (d)).

 

 

 

 

 

 

 

 

 

 

 

 

 

Enter the sum of statutory maximum fines for all such counts. ` t 5
b. Fine Tqble (§5§1.2(¢)(3)) ' ' ' `
' Enter the minimum and maximum ines. ' $ 50’000 $ 500’000

c. Fine Guideline Rcinge
(Determined by the minimum of the Fine Table (Item 15(b)) and the $ ' $
greater maximum above (Item 15(a) or 15(b))) .

 

 

 

 

 

 

 

 

_d. Abiiiiy to Pay`

 

Check this box if the defendant does not have an ability to pay.

 

 

 

14.Spec1o| Assessmenis fjor Indlvlducil Defendants (See §_5E1.3)

Enter the total amount of the statutory special assessments required for all counts of conviction:

- $100 for each felony count of conviction.

o $25 for each Class A misdemeanor count of conviction.

o While not subject to guideline sentencing, the special assessments for a Class B misdemeanor,
and a Class C misdemeanor or infraction are $10 and $5 per count, respectively.

rorAL: _ ' _ 4 ' $5,,000 ,

..l..,,....,.,¢,.... _

1§_. Factors That May Warruntu Departure (See §1Bl 11101) _ '

_Consider Chapter Five, Part H (Specific Oft`ender Characteristics) and Part K (Departures), and other policy
statements and commentary in the Guidelines Manual that might warrant consideration iii sentencing.
(See also the "List of Dep arture Provisions” included in the Guidelines Manual after the lndex). '

 

 

 

 

 

 

 

 

:1 Z:'i-Fociors=Thdi-May= War'r-'cir`ii"ci- -Var`ia`n'cé -'(Se`e`>'§1B 1- .'-1 (~':-i:)`-)’ l .L "
Consider the applicable factors in 18 U.S.C. § 3553(a) taken as a whole.

 

 

 

 

completed by April N~ RuSSO ` . _ note 5/9/2018

U.S. Seniencing Commission Worksheeis {November'l-, 2016)

